J-A11025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: I.J.K., A MINOR                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
 APPEAL OF: D.M.K., MOTHER                     :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 15 MDA 2017

                 Appeal from the Order Entered December 1, 2016
                  In the Court of Common Pleas of Juniata County
                  Orphans’ Court at No(s): 0009-Adopt-2015-IJK

 IN RE: I.D.M., A MINOR                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
 APPEAL OF: D.M.K., MOTHER                     :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 16 MDA 2017

                 Appeal from the Order Entered December 1, 2016
                  In the Court of Common Pleas of Juniata County
                    Orphans’ Court at No(s): 0010-ADOPT-2015


BEFORE:       SHOGAN, MOULTON, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                           FILED DECEMBER 20, 2017

       D.M.K. (“Mother”) appeals from the December 1, 2016 orders

involuntarily terminating her parental rights to I.D.M. (born in June 2012)




____________________________________________


       *   Former Justice specially assigned to the Superior Court.
J-A11025-17


and I.J.K. (born in May 2014) (collectively “Children”) pursuant to the

Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b).1 We affirm.

       Juniata County Children and Youth Services Agency (“the Agency”)

first became involved with Mother in 2012 after the Agency received

referrals about Mother’s heroin use while I.D.M. was in her care.            The

Agency developed a family service plan (“FSP”) for Mother to meet the basic

needs of I.D.M. and to remain drug and alcohol free.

       When Mother gave birth to I.J.K., the Agency received a referral that

she tested positive for both heroin and marijuana. Mother admitted that she

used heroin and marijuana within a week or two of giving birth to I.J.K.

Following this incident, the Agency filed a shelter care application as to I.J.K.

At the shelter care hearing on May 14, 2014, the trial court entered an

order, authorizing the Agency to place her into foster care.        On May 22,

2014, the trial court adjudicated I.J.K. dependent, and placed her into the

home of foster parents, R.C. and K.C, where she currently resides.

       As for I.D.M., the Agency placed her into the custody of Father-1. The

Agency developed a court-approved safety plan for Father-1, directing him

____________________________________________


       1 Children have different biological fathers. The putative father of
I.D.M. is H.R.M., Jr. (“Father-1”), who is deceased. The putative father of
I.J.K. is N.T.C. (“Father-2”).     Father-2 did not attend the termination
hearings. In a separate order entered on December 1, 2016, the trial court
involuntarily terminated the parental rights of Father-2 to I.J.K. Father-2 is
not a party to the current appeal, nor did he file a separate appeal. Father-
2, however, filed a brief in support of Mother on March 20, 2017.



                                           -2-
J-A11025-17


to provide proper care to I.D.M. and to ensure I.D.M. has no unsupervised

contact with Mother. On May 20, 2014, the Agency received a report that

Father-1 left I.D.M. in Mother’s care unsupervised. The Agency received a

subsequent report on September 10, 2014, that I.D.M. was in Mother’s care

unsupervised when the police arrested her in a McDonald’s parking lot for

using drugs on the premises and charged her with endangering the welfare

of a child, corruption of minors, intentional possession of a controlled

substance, possession of drug paraphernalia, driving under the influence

(“DUI”), and driving while her license was suspended.        Due to Father-1’s

disregard for the safety plan, the Agency filed a shelter care application as to

I.D.M.   Following a shelter care hearing on September 11, 2014, the trial

court entered an order placing I.D.M. into foster care.     On September 18,

2014, I.D.M. was adjudicated dependent. Thereafter, I.D.M. was placed in

several different foster care placements until September 2015, when she

was placed in the same foster home as I.J.K., where she currently resides.

      From 2014 to 2016, the trial court held several permanency review

hearings.     Mother’s FSPs and permanency plans for            Children   were

continuously revised, but her main FSP and permanency goals were: (1) to

remain drug free; (2) to refrain from any drug use aside from the medication

prescribed at drug treatment facility; (3) to complete a drug and alcohol

evaluation; (4) to attend an impatient drug rehabilitation and treatment

program; (5) to attend at least two Narcotics Anonymous meetings weekly;


                                     -3-
J-A11025-17


(6) to attend weekly drug and alcohol counseling at Clear Concepts; (7) to

maintain proper and stable living arrangements; (8) to attend supervised

visits with Children; (9) to cooperate with all probation regulations and not

receive any additional criminal charges; and (10) to contact the Agency if

she moved.

     On August 11, 2015, the Agency filed petitions to involuntarily

terminate Mother’s parental rights to Children and         to change their

permanency goal to adoption. On October 7, 2016 and October 13, 2016,

the trial court held hearings on the petitions.      At the hearings, DHS

presented the testimony from law enforcement officers, Trooper Christopher

Wilson, Corporal Andrew Verbos, and Officer Jonathan Marsh; probation

officers at Juniata County Probation, Jeremy Kensinger and Abigail Krepps;

the Agency’s caseworker, Jeffrey Moore; foster care specialist at Bair

Foundation, Tina Langel; and psychologist, David G. Ray, M.Ed.       Mother,

represented by counsel, testified on her own behalf and presented the

testimony of maternal great aunt, C.J.R.; C.J.R.’s fiancé, W.P.H.; maternal

cousin, C.W.; and maternal half-sister, M.R.O.

     On December 1, 2016, the trial court entered separate orders

terminating Mother’s parental rights to Children pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8) and (b), and changing Children’s permanency goal

to adoption pursuant to 42 Pa.C.S. § 6351. On December 29, 2016, Mother

filed timely notices of appeal and concise statements of errors complained of


                                    -4-
J-A11025-17


on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).         On January 18,

2017, this Court consolidated Mother’s appeals sua sponte. In her brief on

appeal, Mother raises the following issues:

       1. [The Agency] failed to prove by clear and convincing evidence
          that involuntary termination of Mother’s parental rights would
          serve the emotional needs and welfare of the child.

       2. The trial court committed an error of law by involuntarily
          terminating Mother’s parental rights without fully considering
          the impact of termination on the emotional needs and welfare
          of the child.

       3. The trial court committed an error of law by failing to consider
          evidence that was relevant to the crucial question of whether
          the child’s emotional needs and welfare would be served by
          involuntary termination of Mother’s parental rights.

Mother’s Brief at 7.2

       In response to Mother’s Rule 1925(b) statement, the trial court filed a

four-page opinion pursuant to Rule 1925(a) on January 27, 2017. On June

29, 2017, this Court entered an order, remanding this matter to the trial

court for a more thorough Rule 1925(a) opinion. On July 17, 2017, the trial

court filed a Rule 1925(a) opinion pursuant to our June 29, 2016 order.

       We apply the following standard when reviewing an order terminating

a parent’s parental rights:

              The standard of review in termination of parental rights
           cases requires appellate courts to accept the findings of
____________________________________________


       Mother did not challenge the trial court’s orders changing the
       2

permanency goal for the Children to adoption.



                                           -5-
J-A11025-17


           fact and credibility determinations of the trial court if they
           are supported by the record. If the factual findings are
           supported, appellate courts review to determine if the trial
           court made an error of law or abused its discretion. [A]
           decision may be reversed for an abuse of discretion only
           upon demonstration of manifest unreasonableness,
           partiality, prejudice, bias, or ill-will.  The trial court’s
           decision, however, should not be reversed merely because
           the record would support a different result. We have
           previously emphasized our deference to trial courts that
           often have first-hand observations of the parties spanning
           multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted) (alteration in original).

      The Pennsylvania Supreme Court has explained the reason for

applying an abuse of discretion standard to termination decisions:

           [U]nlike trial courts, appellate courts are not equipped to
           make the fact-specific determinations on a cold record,
           where the trial judges are observing the parties during the
           relevant hearing and often presiding over numerous other
           hearings regarding the child and parents. Therefore, even
           where the facts could support an opposite result, as is
           often the case in dependency and termination cases, an
           appellate court must resist the urge to second guess the
           trial court and impose its own credibility determinations
           and judgment; instead we must defer to the trial judges so
           long as the factual findings are supported by the record
           and the court’s legal conclusions are not the result of an
           error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (citations

omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. §§ 2101-2938, controls

the termination of parental rights, and requires a bifurcated analysis, as

follows:



                                       -6-
J-A11025-17


           Our case law has made clear that under Section 2511, the
           court must engage in a bifurcated process prior to
           terminating parental rights. Initially, the focus is on the
           conduct of the parent. The party seeking termination must
           prove by clear and convincing evidence that the parent’s
           conduct satisfies the statutory grounds for termination
           delineated in Section 2511(a).         Only if the court
           determines that the parent’s conduct warrants termination
           of his or her parental rights does the court engage in the
           second part of the analysis pursuant to Section 2511(b):
           determination of the needs and welfare of the child under
           the standard of best interests of the child. One major
           aspect of the needs and welfare analysis concerns the
           nature and status of the emotional bond between parent
           and child, with close attention paid to the effect on the
           child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted).        We

have defined clear and convincing evidence as that which is “so ‘clear,

direct, weighty and convincing as to enable the trier of fact to come to a

clear conviction, without hesitance, of the truth of the precise facts in

issue.’”   In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc)

(quoting Matter of Adoption of Charles E.D.M. II, 708 A.2d 88, 91 (Pa.

1998)).

      We first address Mother’s challenge to the trial court’s termination of

her parental rights under section 2511(a).        In this case, the trial court

terminated Mother’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), and (8), which provide:

           (a) General Rule.—The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

              (1) The parent by conduct continuing for a period of
              at least six months immediately preceding the filing


                                      -7-
J-A11025-17


           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental
           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

                                    ...

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                    ...

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8).   This Court has held that we need

only agree with the trial court as to any one subsection of section 2511(a),

as well as section 2511(b), to affirm an order terminating parental rights.

See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004).


                                   -8-
J-A11025-17



       In her challenge to her termination under section (a), Mother does not

challenge the trial court findings under sections 2511(a)(1), (2), or (5).

Mother challenges only the trial court’s finding that termination was proper

under section 2511(a)(8), arguing that CYS failed to prove, by clear and

convincing evidence, that termination would meet the needs and welfare of

Children.

       Because sections 2511(a)(1) and (2) do not require a determination as

to whether termination would serve the needs and welfare of Children,

Mother has waived any challenge to termination under those sections. See

Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797

(Pa. Super. 2006) (holding that an appellant waives issues that are not

raised in both his concise statement of errors complained of on appeal and

statement of questions involved in his brief on appeal). In addition, because

Mother has waived any challenge to sections 2511(a)(1) and (a)(2), we

affirm the trial court’s finding that termination was proper under section

2511(a). See In re B.L.W., 843 A.2d at 384 (this Court need only agree

with any one subsection of section (a) to affirm termination).3


____________________________________________


       3Further, the record supports the trial court’s finding that termination
of Mother’s parental rights would best serve the Children’s needs and
welfare. Mr. Ray, a psychologist, testified that he conducted a psychological
evaluation of Mother and interviewed her on three separate occasions. N.T.,
10/13/16, at 93-94. Mr. Ray testified that Mother’s psychological evaluation
revealed that she is “a self-centered individual who takes little responsibility
(Footnote Continued Next Page)


                                           -9-
J-A11025-17


      We must now determine whether the requirements of section 2511(b)

are satisfied.     Id. at 1009.       This Court has stated that the focus in

terminating parental rights under section 2511(a) is on the parent, but it is

on the child pursuant to section 2511(b). Id. at 1008.

      Under section 2511(b), we inquire whether termination of parental

rights would best serve the developmental, physical and emotional needs

and welfare of the child.         See In re C.M.S., 884 A.2d 1284, 1286-87

(Pa.Super. 2005). “Intangibles such as love, comfort, security, and stability

are involved in the inquiry into the needs and welfare of the child.” Id. at

1287. The trial “court must also discern the nature and status of the parent-

child bond, with utmost attention to the effect on the child of permanently

severing that bond.” Id.

      The mere finding of a parent-child bond does not preclude termination

of parental rights.    Rather, the trial court must examine the status of the

bond to determine whether its termination “would destroy an existing,




(Footnote Continued) _______________________

for her actions, and more importantly, how those actions and behaviors
affect her current situation[.]” Id. at 107. Mr. Ray stated that Mother has a
victim mentality and claims others, such as the Agency, are unfair to her.
Id. at 132. Mother was forthcoming about her criminal history and drug and
alcohol problem, but Mr. Ray found her less amenable to change her
behavior in the future because she was unable to take responsibility for her
behavior. Id. at 133. Mr. Ray further noted that Mother never expressed a
desire to turn her life around in order to be reunified with Children. Id. at
99-100.



                                         - 10 -
J-A11025-17


necessary and beneficial relationship.” In re Adoption of T.B.B., 835 A.2d
387, 397 (Pa.Super. 2003).

      Mother argues that the trial court failed to properly consider the needs

and welfare of Children. Mother’s Br. at 12-13. Mother further claims that

the trial court failed to consider Mother’s bond with Children, which she

maintained by her weekly visits, and how severing her bond with them

would cause “upheaval.” Id. at 11-13.

      The trial court determined that Mother does not have a bond with

I.J.K. since she was removed from her care at birth.       Final Memorandum,

7/17/17, at 17. The trial court, thus, concluded that termination of Mother’s

parental rights will not adversely affect I.J.K. Id. The trial court also found

that, while Mother does have some type of bond with I.D.M., termination of

her parental rights will not adversely affect the welfare of I.D.M. as she will

be with her sister in the care and love of their prospective adoptive parents.

Id. The trial court found that a loving and caring relationship exists between

the Children and their prospective adoptive parents.      Id.   The trial court

concluded that the Children’s emotional needs and welfare will best be met

by the termination of Mother’s parental rights. Id. at 19.

      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s conclusions are not

the result of an error of law or an abuse of discretion. See In re Adoption

of S.P., 47 A.3d at 826-27.     Mr. Ray testified that he assessed Mother’s


                                     - 11 -
J-A11025-17


bond with Children and observed her interaction with them. N.T., 10/13/17

at 109. Mr. Ray testified that Mother has been absent significant portions of

Children’s life, which has interfered with her ability to connect with Children.

Id. at 112.    He noted that Mother’s visits with Children were appropriate,

but lacked affection.   Id. at 113, 130.      Mr. Ray specifically testified that

Children were friendly toward Mother, but they didn’t display a lot of

spontaneous affection such as jumping into her arms, sitting on her lap, or

hugging her. Id. at 113. Mr. Ray also assessed Children’s bond with foster

parents, finding both Children were very affectionate to both parents, sitting

on their laps and giving them hugs. Id. at 114.

        Mr. Ray noted that I.J.K. has been in placement basically her entire

life.   Id. at 114.   Mr. Ray opined that I.J.K. and Mother do not have a

healthy attachment.     Id. at 114-15.   Mr. Ray testified that I.J.K.’s foster

parents are the child’s psychological parents and have been since the child

was placed in their care shortly after she was born. Id. at 129. Mr. Ray

opined that terminating Mother’s parental rights with I.J.K. would have no

effect on her. Id. at 116.

        Mr. Ray noted that I.D.M. has been moved from parent to parent,

various relatives, and foster care placements.        Id. at 111-12.    Mr. Ray

testified that I.D.M. and Mother have a relationship, but their relationship is

not healthy or secure due to Mother’s failure to properly parent I.D.M. Id.

at 117. Mr. Ray opined that I.D.M. has been out of Mother’s care for such


                                     - 12 -
J-A11025-17


an extended period that she does not view Mother as a parental figure. Id.

at 118.   Mr. Ray expressed his concern about I.D.M.’s various placements

throughout her life, stating I.D.M. needs a warm, structured, stable,

consistent environment where she can emotionally develop.       Id.   Mr. Ray

testified that terminating Mother’s parental rights will allow I.D.M. to live

with I.J.K. and to have active functioning parents.    Id. at 119.    Mr. Ray

stated that, while I.D.M. may face some upheaval and need some short-

term counseling if the court terminated Mother’s parental rights, such

upheaval is outweighed by the stability and emotional gains of living with

her prospective adoptive parents and I.J.K.      Id. at 118-119.      Mr. Ray

ultimately recommended that the court terminate Mother’s parental rights to

the Children. Id. at 119.

      Based on the foregoing testimonial evidence and the totality of the

record evidence, we discern no abuse of discretion or legal error by the trial

court in concluding that no bond exists such that the Children would suffer

permanent emotional harm if Mother’s parental rights were terminated. See

In re K.Z.S., 946 A.2d 753, 763-64 (Pa.Super. 2008) (affirming the

involuntary termination of the mother’s parental rights, despite the existence

of some bond, where placement with the mother would have been contrary

to the child’s best interests, and any bond with the mother would have been

fairly attenuated when the child was separated from her, almost constantly,

for four years).


                                    - 13 -
J-A11025-17


      Accordingly, we conclude that the trial court did not abuse its

discretion by involuntarily terminating Mother’s parental rights to Children.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2017




                                    - 14 -